Order entered August 27, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00310-CV

                    MOLLY FREYER, ET AL., Appellants

                                       V.

                               LYFT, INC., Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-14517

                                     ORDER

      Before the Court is appellee’s August 25, 2020 unopposed second motion

for an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to October 14, 2020. We caution appellee that further extension

requests will be disfavored.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE